Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 82-87 and 91-93 are all the claims.
2.	Claims 84-87 are amended in the Reply of 3/21/2022.
3.	The preliminary amendment to the specification of 8/1/2019 is entered.

Election/Restrictions
4.	Applicant’s election of Group II in the reply filed on 3/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 82-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/2022.
6.	Applicant’s election of species for: an oligonucleotide as a detection means, and PAN3:NTRK2 as the gene fusion species in the reply filed on 3/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
7.	Claims 84-87 and 91-93 are all the claims under examination.


Information Disclosure Statement
8.	The IDS 8/1/2019 has been considered and entered. The initialed and dated 1449 form is attached.

Drawings
9.	The drawings received on 8/1/2019 are accepted.

Objections
Specification
10.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tween, Triton, Tris, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks 
Appropriate correction is required.
b) The abstract of the disclosure is objected to because of errors in: grammatical, punctuation, quotations and parentheses for the first line altogether (and also where it is not clear why the sentence concludes with the term “NTRK”); spelling errors (“fosion”); and indefinite phraseology (“such as”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 84 and 91-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 84-87 and 91-93 is/are interpreted as being directed to a generic diagnostic method for detecting a PAN3:NTRK2 gene fusion comprising measuring the nucleotide sequence comprising at least the nucleic acid portion encoding the PAN3:NTRK2 fusion junction.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because
a) the methods recite detecting a naturally occurring a substance (i.e., PAN3:NTRK2) in an in vitro sample (Claim 84);
b) the methods recite diagnosing a condition and specifically identifying a cancer using a naturally occurring relationship between the presences of a substance (PAN3:NTRK2 fusion) in a bodily sample (Claim 84) and incidence of disease (cancer (Claims 92-93)); and 
	c) the steps do not impose a meaningful limit on the claim scope.

See MPEP 2144.03 "Ordinarily, there must some form of evidence in the record to support an assertion of common knowledge." The examiner submits that it is common knowledge based on Appellant's own disclosure in the specification that the PAN3:NTRK2 fusion is known to exist in nature and in association with the etiologies for some cancers. Appellant's specification does not teach away from (MPEP 2143.01), dispute or challenge the existence of naturally occurring PAN3:NTRK2 fusions under conditions associated with a cancer. That Stransky (IDS) teaches the inherent presence of PAN3:NTRK2 fusions in head and neck squamous cell carcinoma (p. 4, Col 1, para 1) is common knowledge of the natural phenomenon to the extent that Jiang (PTO 892) acknowledges the existence of these gene fusions in cancers being of the nature of some cancers: 

    PNG
    media_image1.png
    539
    316
    media_image1.png
    Greyscale

The rejected claimed subject matter is considered to encompass product material that is i) ordinarily found in nature or naturally occurring and ii) is not markedly different from what exists in nature (Guidance at 3), nor does the claimed subject matter exhibit a "marked differences in structure" to overcome the judicial exception (Guidance at 4).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 84-87 and 91-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 84-87 and 91-93 are indefinite for the preamble of generic Claim 84 in failing to identify the nature of the fusion product between PAN3 and NTRK2. 
Step a in Claim 84 requires the use of an oligonucleotide to probe for the detection of any PAN3:NTRK2 fusion junction present in any biological sample from the patient in need thereof. However, the method claim step (a) cannot possibly be drawn to screening for an expressed PAN3:NTRK2 protein fusion product when the preferred detection reagent is an oligonucleotide. The dependent claims 85-87 are drawn to nucleotides, thus it is not clear or concise how the breadth of scope for the generic preamble can encompass anything but a nucleotide sequence.
b) Claims 86-87 lack antecedent basis for the limitation “the oligonucleotide hybridizes to the fusion junction of the NTRK2 gene fusion”. In depending from amended Claims 84-85 in the Reply of 3/21/2022, Claim 84 recites a “PAN3:NTRK2 fusion” and Claim 85 recites a “PAN3:NTRK2 gene fusion.”

c) Claim 91 is indefinite for reciting that the patient is administered a therapeutically effective amount of an NTRK2 inhibitor or NTRK2 fusion inhibitor when there is no indication the patient is in need of any therapy. Amending the claim(s) to indicate the patient is in need thereof could overcome the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 84 and 91-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 84 and 91-93 are drawn to a method of detecting a gene fusion product between the PAN3 and NTRK2 genes at a nucleotide level where the specific region of fusion is allegedly correlated with the detection in a patient having or predisposed to a genus of cancer-based disorders. 
The specification makes no direct evidentiary correlation of any PAN3:NTRK2 gene fusion sequence with any particular cancer being co-incident with the presence of the gene fusion sequence. Stransky (IDS) teaches the inherent presence of a generic PAN3:NTRK2 gene fusion in head and neck squamous cell carcinoma to the extent that Jiang (PTO 892) acknowledges Stransky’s observation for the existence of a PAN3;NTRK2 gene fusion in the same cancer, i.e., head and neck squamous cell carcinoma. Neither Stransky nor Jiang correlate a PAN3:NTRK2 fusion to any other disease than head and neck squamous cell carcinoma. 
Neither the specification, Stransky nor Jiang teach or suggest the instant claimed gene fusion sequence of SEQ ID NO: 7 or any portion thereof being correlated with a head and neck squamous cell carcinoma. Accordingly, the claimed method invention is beyond the breadth and scope of the disclosure in the specification and the prior art for just any PAN3:NTRK2 gene fusion much less that the infinite number of structures overlapping in that fusion domain can be correlated with the association to any given disorder much less a cancer. See MPEP 2163 relating to the written description requirements for a reasonable number of species having a structure/function correlation. Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc) stating:
"a few broad principles hold across all cases"; “We have made clear that the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement.  Falko-Gunter Falkner v. Inglis, 448 F.3d 1357, 1366-67 (Fed. Cir. 2006).  Conversely, we have repeatedly stated that actual "possession" or reduction to practice outside of the specification is not enough.  Rather, as stated above, it is the specification itself that must demonstrate possession.  And while the description requirement does not demand any particular form of disclosure, Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008), or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).”

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.

The ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed method steps comprising detecting just any PAN3:NTRK2 gene fusion for the presence of the fusion junction necessarily being correlated with actual or predisposition to a genus of any cancer and for subsequent therapeutic intervention.


14.	Claims 84-87 and 91-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	The claims are interpreted as having an implied therapeutic use by the administering step of for a genus of inhibitors in Claim 91 to the patient suffering from or susceptible to any cancer of Claim 92 and where the cancer is one those species in the Markush group of Claim 93.
	Disclosure in the Specification
	The specification makes a prophetic statement about methods of treatment on pp. 25-27 and the prophetic screening methods for identifying inhibitors of NTRK2 and NTRK2 fusions on pp. 27-31. 
When a compound is limited by a particular use, enablement is evaluated based on that limitation; MPEP §2164.01(c). “A therapeutically effective amount” includes any compound is an amount sufficient to provide a therapeutic benefit in the treatment or management of a condition mediated by aberrant NTRE2 expression or activity, or overexpression of NTRE2, such as, delaying or minunizing one or more symptoms associated with a cancer or a tumor harboring an NTRK2 fusion (such as, e.g., PAN3: NTRK2) (specification pp. 26-27). The claim recites the instant compounds are therapeutically effective in a most generic manner.
The specification provides NO data regarding the universe of all possible inhibitors for either NTKR2 or NTRK2 fusions that are shown to be associated with the detection method steps for being therapeutic as an endpoint. The specification shows no prophetic inhibitor for the sequence of SEQ ID NO 7 or a fragment thereof.
Thus, the instant use represents no more than a hypothesis that the instant method steps necessarily correlate with a genus of disorders where the biomarker of a PAN3:NTRK2 fusion is predictive for a favorable outcome to the therapeutically effective amount of any one inhibitor. See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Thus, testing Applicant’s hypothesis regarding the efficacy of any compounds, particularly given the contrary evidence, represents undue experimentation. It is entirely left to others to determine everything about the inhibitory compounds: its target, its binding affinity, its structure, etc. Certainly, not all inhibitors will function to provide a therapeutic readout for any disorder much less a genus of cancers, in vitro or in vivo. This recitation for the inhibitor in Claim 91 does not reasonably lead the artisan to any specific antibody nor even a specific target. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
Therefore, claims 84-87 and 91-93 are not fully enabled.

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643